Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Fourth Amendment”) is made
effective as of the 19th day of May, 2003, between MOVIE GALLERY, INC., a
Delaware corporation (the “Borrower”), and SOUTHTRUST BANK, an Alabama banking
corporation, as Agent (the “Agent”).  Capitalized terms used herein but not
defined shall have the meanings as set forth in the Credit Agreement, as amended
(as hereinafter defined).

 

WHEREAS, pursuant to that certain Credit Agreement dated as of June 27, 2001,
among Borrower, Agent, and the other Lender Parties a party thereto (the “Credit
Agreement”), Lenders made available to Borrower, subject to the terms and
conditions thereof, (i) the Revolving Loan in the initial principal amount of up
to Sixty-Five Million and 00/100 Dollars ($65,000,000.00), and (ii) the Swing
Line Loan of up to Five Million and 00/100 Dollars ($5,000,000.00); and

 

WHEREAS, pursuant to that certain First Amendment to Credit Agreement dated as
of September 25, 2001 (the “First Amendment”), the Credit Agreement was amended
in order to amend Section 8.8 of the Credit Agreement, pertaining to Hedge
Agreements; and

 

WHEREAS, pursuant to that certain Second Amendment to Credit Agreement dated as
of January 14, 2002 (the “Second Amendment”), the Credit Agreement was amended
in order to amend the definition of “Permitted Acquisition”; and

 

WHEREAS, pursuant to that certain Third Amendment to Credit Agreement dated as
of August 15, 2002 (the “Third Amendment”), the Credit Agreement was amended in
order to, among other things, (i) allow for certain additional Permitted
Acquisitions, (ii) amend the definition of “Equity Issuance” to not require a
mandatory prepayment in connection with the issuance of 3,900,000 shares of
common stock on May 17, 2002, for public offering at a price of $18.25 per
share, and (iii) remove the step-down provision from the definition of
“Revolving Loan Amount” (the Credit Agreement, as amended by the First
Amendment, the Second Amendment and the Third Amendment, hereinafter referred to
as the “Credit Agreement, as amended”); and

 

WHEREAS, Agent and Borrower have agreed to amend the Credit Agreement, as
amended, in order to, among other things, (i) extend the Revolving Loan Maturity
Date from July 4, 2004 until July 4, 2005, (ii) amend the Applicable Margin,
(iii) amend the Unused Fee, (iv) add five additional Guarantors, (v) amend the
requirement regarding the prepayment of the Loans in connection with the Net
Cash Proceeds from Asset Dispositions, (vi) delete the requirement that Borrower
enter into Hedge Agreements, and (vii) amend certain of the financial covenants,
all as hereinafter provided.

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree that the Credit Agreement, as amended, is hereby
amended as follows:

 


1.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY ADDING THE FOLLOWING

 

1

--------------------------------------------------------------------------------


 


CAPITALIZED TERMS AS DEFINED TERMS IN ARTICLE I:

 

“Movie Gallery Asset Management” means Movie Gallery Asset Management, Inc., a
Delaware corporation.

 

“M.G. Texas” means M.G. Texas, L.P., a Delaware limited partnership.

 

“M.G.A. Realty” means M.G.A. Realty I, LLC, a Delaware limited liability
company.

 

“Movie Gallery Licensing” means Movie Gallery Licensing, Inc., a Delaware
corporation.

 

“Movie Gallery Services” means Movie Gallery Services, Inc., a Delaware
corporation.

 

“Pledge Agreement - M.G.A.” means that certain Pledge Agreement dated as of May
19, 2003, made by M.G.A. in favor of Agent, as amended, modified or supplemented
from time to time.

 

“Pledge Agreement - M.G. Midwest” means that certain Pledge Agreement dated as
of May 19, 2003, made by M.G. Midwest in favor of Agent, as amended, modified or
supplemented from time to time.

 

“Pledge Agreement - Movie Gallery Finance” means that certain Pledge Agreement
dated as of May 19, 2003, made by Movie Gallery Finance in favor of Agent, as
amended, modified or supplemented from time to time.

 


2.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY DELETING THE DEFINITIONS OF “APPLICABLE MARGIN”, “FIXED CHARGE
COVERAGE”, “GUARANTORS”, “REVOLVING LOAN MATURITY DATE”, “SECURITY DOCUMENTS”,
AND “UNUSED FEE” IN THEIR ENTIRETY, AND BY SUBSTITUTING THE FOLLOWING NEW
DEFINITIONS, RESPECTIVELY, IN LIEU THEREOF:

 

“Applicable Margin” means a percentage based on the Leverage Ratio, as follows:

 

Leverage Ratio

 

Applicable Margin
Base Rate Borrowings

 

Applicable Margin
LIBOR Rate Borrowings

 

Greater than or equal to
1.5 to 1.0, but less than
2.0 to 1.0

 

0.75

%

2.5

%

 

 

 

 

 

 

Greater than or equal to
1.0 to 1.0, but less than
1.5 to 1.0

 

0.5

%

2.25

%

 

 

 

 

 

 

Greater than or equal to
0.75 to 1.0, but less than
1.0 to 1.0

 

0.0

%

2.0

%

 

 

 

 

 

 

Less than 0.75 to 1.0

 

0.0

%

1.75

%

 

2

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage” means the ratio of (i) Operating Cash Flow plus Lease
Expense, to (ii) Interest Expense, plus Lease Expense, plus Income Tax Expense
(but only to the extent paid), plus principal payments in respect of Funded Debt
scheduled or otherwise required to have been made, plus dividends paid during
any applicable period by any Borrower Party to any Person other than another
Borrower Party.

 

“Guarantors” means M.G.A., MovieGallery.com, Movie Gallery Finance, M.G.
Midwest, Movie Gallery Canada, Movie Gallery Asset Management, M.G. Texas,
M.G.A. Realty, Movie Gallery Licensing, Movie Gallery Services, and each other
Person who becomes a Guarantor under this Agreement.

 

“Revolving Loan Maturity Date” means July 4, 2005, or if earlier, the occurrence
of an Event of Default.

 

“Security Documents” means the Pledge Agreement, the Pledge Agreement - M.G.A.,
the Pledge Agreement - M.G. Midwest, the Pledge Agreement - Movie Gallery
Finance, and all other pledge or security agreements or instruments executed and
delivered by Borrower or any of its Subsidiaries pursuant to Section 8.10 or
otherwise in connection with the transactions contemplated hereby, in each case
as amended, modified or supplemented from time to time.

 

“Unused Fee” means the fee payable by Borrower to Agent for the account of each
Lender on each Quarter-End, as determined by Agent as of such Quarter-End in an
amount equal to the product of (A) the daily average of such Lender’s Unused
Revolving Loan Commitment outstanding on each day during such quarter,
multiplied by (B) a percentage based on the Leverage Ratio as follows:

 

Leverage Ratio

 

Unused Fee

 

 

 

 

 

Greater than or equal to 1.0 to 1.0

 

0.375

%

 

 

 

 

Less than 1.0 to 1.0

 

0.25

%

 


3.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY DELETING SECTION 5.3(D) IN ITS ENTIRETY, AND BY SUBSTITUTING
IN LIEU THEREOF THE FOLLOWING NEW SECTION 5.3(D):

 

(D)                               Not later than 180 days after its receipt
thereof, Borrower will prepay the outstanding principal amount of the Loans in
an amount equal to 100% of the Net Cash Proceeds from any Asset Disposition
(less any amounts theretofore expended to acquire assets or properties or
otherwise reinvested in its

 

3

--------------------------------------------------------------------------------


 

businesses) and will deliver to Agent, concurrently with such prepayment, a
certificate signed by its chief financial officer in form and substance
satisfactory to the Agent and setting forth the calculation of such Net Cash
Proceeds; provided, however, that such prepayment shall only be required to the
extent the aggregate amount of Net Cash Proceeds from all such Asset
Dispositions made from and after the Closing Date (less any amounts theretofore
expended to acquire assets or properties or otherwise reinvested) exceeds
$3,000,000.00. Notwithstanding the foregoing, nothing in this subsection (D)
shall be deemed to permit any Asset Disposition not expressly permitted under
Section 10.4.

 


4.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY DELETING SECTION 8.8 IN ITS ENTIRETY.

 


5.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY DELETING SECTION 9.4 IN ITS ENTIRETY, AND BY SUBSTITUTING IN
LIEU THEREOF THE FOLLOWING NEW SECTION 9.4:

 

9.4                                 Net Worth.  Borrower will not permit Net
Worth as of any Quarter-End, beginning with the Quarter-End of January 5, 2003,
to be less than the sum of (i) $175,000,000, plus (ii) 75% of the aggregate of
Net Income for each fiscal quarter beginning with the Quarter-End of October 6,
2002 (provided that Net Income for any fiscal quarter shall be taken into
account for purposes of this calculation only if positive), plus (iii) 100% of
the aggregate amount of all increases in the stated capital and additional
paid-in capital accounts of Borrower and its Subsidiaries, resulting from the
issuance of Equity Interests (including Equity Interests issued pursuant to the
exercise of options, rights or warrants or pursuant to the conversion of
convertible Equity Interests) or other capital investments after July 7, 2002
(provided that nothing in this section shall be deemed to permit any stock
repurchases not expressly permitted under Section 10.6(A)(3)), less (iv) 100% of
the aggregate amount paid or payable with respect to any purchase, redemption,
retirement or other acquisition of shares of its capital stock;

 

provided, however, that in all events, Borrower will not permit Net Worth as of
any Quarter-End to be less than $187,000,000 plus (ii) 75% of the aggregate of
Net Income for each fiscal quarter beginning with the Quarter-End of October 6,
2002 (provided that Net Income for any fiscal quarter shall be taken into
account for purposes of this calculation only if positive).


 


6.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY DELETING SECTION 10.6(A)(1) IN ITS ENTIRETY, AND BY
SUBSTITUTING IN LIEU THEREOF THE FOLLOWING NEW SECTION 10.6(A)(1):

 

(1)                                  Borrower may declare and make dividend
payments or other distributions to its owners, to the extent not prohibited
under applicable Requirements of Law, so long as no Default or Event of Default
would exist immediately after giving effect thereto;


 


4

--------------------------------------------------------------------------------



 


7.                                       AS A CONDITION TO THE EFFECTIVENESS OF
THIS FOURTH AMENDMENT (A) BORROWER SHALL HAVE EXECUTED AND DELIVERED TO AGENT,
OR CAUSED TO BE EXECUTED AND DELIVERED TO AGENT, A SECOND AMENDMENT TO PLEDGE
AGREEMENT, THE PLEDGE AGREEMENT - M.G.A., THE PLEDGE AGREEMENT - M.G. MIDWEST,
THE PLEDGE AGREEMENT - MOVIE GALLERY FINANCE, AND A JOINDER AGREEMENT
(GUARANTY), TOGETHER WITH ALL STOCK CERTIFICATES AND OTHER ITEMS REQUIRED BY
AGENT IN CONNECTION THEREWITH; (B) BORROWER SHALL PAY TO LENDER PARTIES AN
EXTENSION FEE IN THE AMOUNT OF $97,500.00; (C) BORROWER SHALL REIMBURSE THE
LENDER PARTIES FOR ALL OF THE LENDER PARTIES’ FEES AND EXPENSES, INCLUDING, BUT
NOT LIMITED TO, ANY AND ALL FILING FEES, RECORDING FEES, AND REASONABLE EXPENSES
AND FEES OF THE LENDER PARTIES’ LEGAL COUNSEL, INCURRED IN CONNECTION WITH THE
PREPARATION, AMENDMENT, MODIFICATION OR ENFORCEMENT OF THIS FOURTH AMENDMENT,
THE CREDIT AGREEMENT, AS AMENDED, AND ANY AND ALL DOCUMENTS EXECUTED AND
DELIVERED IN CONNECTION HEREWITH OR THEREWITH; (D) BORROWER SHALL EXECUTE AND
DELIVER TO AGENT ALL FURTHER DOCUMENTS AND PERFORM ALL OTHER ACTS WHICH AGENT
REASONABLY DEEMS NECESSARY OR APPROPRIATE TO PERFECT OR PROTECT ITS SECURITY FOR
THE LOANS; AND (E) BORROWER SHALL HAVE DELIVERED TO AGENT SUCH OTHER
DOCUMENTATION, IF ANY, AS MAY BE REQUESTED BY AGENT TO SATISFY AGENT THAT THIS
FOURTH AMENDMENT, AND ALL OTHER DOCUMENTS AND INSTRUMENTS EXECUTED BY BORROWER
IN CONNECTION WITH THIS FOURTH AMENDMENT OR IN FURTHERANCE HEREOF HAVE EACH BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF BORROWER, AND CONSTITUTE
VALID AND BINDING OBLIGATIONS OF BORROWER.


 


8.                                       BORROWER REPRESENTS AND WARRANTS TO
AGENT THAT ALL REPRESENTATIONS AND WARRANTIES GIVEN BY BORROWER IN ARTICLE VII
OF THE CREDIT AGREEMENT, AS AMENDED, ARE TRUE AND CORRECT AS OF THE DATE HEREOF,
EXCEPT TO THE EXTENT AFFECTED BY THIS FOURTH AMENDMENT.  BORROWER REPRESENTS AND
WARRANTS TO AGENT THAT BORROWER IS IN FULL COMPLIANCE WITH ALL OF THE COVENANTS
OF BORROWER CONTAINED IN ARTICLES VIII, IX AND X OF THE CREDIT AGREEMENT, AS
AMENDED, EXCEPT TO THE EXTENT AFFECTED BY THIS FOURTH AMENDMENT.


 


9.                                       EXCEPT AS HERETOFORE OR HEREIN
EXPRESSLY MODIFIED, OR AS MAY OTHERWISE BE INCONSISTENT WITH THE TERMS OF THIS
FOURTH AMENDMENT (IN WHICH CASE THE TERMS AND CONDITIONS OF THIS FOURTH
AMENDMENT SHALL GOVERN), ALL TERMS OF THE CREDIT AGREEMENT, AS AMENDED, AND ALL
DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED IN FURTHERANCE THEREOF SHALL BE
AND REMAIN IN FULL FORCE AND EFFECT, AND THE SAME ARE HEREBY RATIFIED AND
CONFIRMED IN ALL RESPECTS.


 


10.                                 THE UNDERSIGNED GUARANTORS EXECUTE THIS
FOURTH AMENDMENT TO EXPRESSLY EVIDENCE THEIR ASSENT TO ALL THE TERMS OF THE
CREDIT AGREEMENT, AS AMENDED, AND THIS FOURTH AMENDMENT, AND TO FURTHER
ACKNOWLEDGE AND AGREE THAT THE GUARANTY REMAINS IN FULL FORCE AND EFFECT AND
THAT THE “GUARANTEED OBLIGATIONS” UNDER THE GUARANTY SHALL INCLUDE, WITHOUT
LIMITATION, ALL OBLIGATIONS OF BORROWER UNDER THE CREDIT AGREEMENT, AS AMENDED,
AND AS AMENDED BY THIS FOURTH AMENDMENT.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Fourth Amendment has been duly executed as of the day
and year first above written.

 

 

BORROWER:

 

 

 

 

 

MOVIE GALLERY, INC.

 

 

 

 

 

By:

  /s/ S. Page Todd

 

 

Its:

  Executive Vice President

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

M.G.A., INC.

 

 

 

 

 

 

By:

  /s/ S. Page Todd

 

 

Its:

  Executive Vice President

 

 

 

 

 

 

 

 

MOVIEGALLERY.COM, INC.

 

 

 

 

 

By:

  /s/ S. Page Todd

 

 

Its:

  Executive Vice President

 

 

 

 

 

 

 

 

MOVIE GALLERY FINANCE, INC.

 

 

 

 

 

 

By:

  /s/ S. Page Todd

 

 

Its:

  Vice President

 

 

 

 

 

 

 

M.G. MIDWEST, INC.

 

 

 

 

 

 

By:

  /s/ S. Page Todd

 

 

Its:

  Executive Vice President

 

 

 

 

 

 

 

MOVIE GALLERY CANADA, INC.

 

 

 

 

 

 

By:

  /s/ S. Page Todd

 

 

Its:

  Executive Vice President

 

 

 

 

 

 

 

MOVIE GALLERY ASSET MANAGEMENT, INC.

 

 

 

 

 

 

By:

  /s/ S. Page Todd

 

 

Its:

  President

 

 

6

--------------------------------------------------------------------------------


 

 

M.G. TEXAS, L.P.

 

 

 

By:

M.G.A., INC., its General Partner

 

 

 

 

 

 

 

 

By:

  /s/ S. Page Todd

 

 

 

Its:

  Executive Vice President

 

 

 

 

 

 

 

 

 

 

M.G.A. REALTY I, LLC

 

 

 

 

 

 

 

 

 

By:

M.G. MIDWEST, INC., its Sole Member

 

 

 

 

 

 

 

 

By:

  /s/ S. Page Todd

 

 

 

Its:

  Executive Vice President

 

 

 

 

 

 

 

 

 

 

MOVIE GALLERY LICENSING, INC.

 

 

 

 

 

By:

  /s/ S. Page Todd

 

 

Its:

  Vice President

 

 

 

 

 

 

 

MOVIE GALLERY SERVICES, INC.

 

 

 

 

 

By:

  /s/ S. Page Todd

 

 

Its:

  Executive Vice President

 

 

 

 

 

 

 

AGENT:

 

 

 

SOUTHTRUST BANK, as Agent

 

 

 

 

 

By:

  W. Spencer Ragland

 

 

Its:

  Vice President

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as Executive Vice President of Movie
Gallery, Inc., a Delaware corporation, is signed to the foregoing instrument,
and who is known to me, acknowledged before me that, being informed of the
contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 19th day of May, 2003.

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

7

--------------------------------------------------------------------------------


 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as Executive Vice President of M.G.A.,
Inc., a Delaware corporation, is signed to the foregoing instrument, and who is
known to me, acknowledged before me that, being informed of the contents of such
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 19th day of May, 2003.

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as Executive Vice President of
Moviegallery.com, Inc., a Delaware corporation, is signed to the foregoing
instrument, and who is known to me, acknowledged before me that, being informed
of the contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 19th day of May, 2003.

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as Vice President of Movie Gallery
Finance, Inc., a Delaware corporation, is signed to the foregoing instrument,
and who is known to me, acknowledged before me that, being informed of the
contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 19th day of May, 2003.

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

8

--------------------------------------------------------------------------------


 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as Executive Vice President of M.G.
Midwest, Inc., a Delaware corporation, is signed to the foregoing instrument,
and who is known to me, acknowledged before me that, being informed of the
contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 19th day of May, 2003.

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as Executive Vice President of Movie
Gallery Canada, Inc., a New Brunswick (Canada) corporation, is signed to the
foregoing instrument, and who is known to me, acknowledged before me that, being
informed of the contents of such instrument, he, as such officer and with full
authority, executed the same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 19th day of May, 2003.

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as President of Movie Gallery Asset
Management, Inc., a Delaware corporation, is signed to the foregoing instrument,
and who is known to me, acknowledged before me that, being informed of the
contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 19th day of May, 2003.

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as Executive Vice President of M.G.A.,
Inc., a Delaware corporation,

 

9

--------------------------------------------------------------------------------


 

as General Partner of M.G. Texas, L.P., a Delaware limited partnership, is
signed to the foregoing instrument, and who is known to me, acknowledged before
me that, being informed of the contents of such instrument, he, as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation in its capacity as General Partner as aforesaid.

 

Given under my hand and official seal, this the 19th day of May, 2003.

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as Executive Vice President of M.G.
Midwest, Inc., a Delaware corporation, as the sole Member of M.G.A. Realty I,
LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me that, being informed
of the contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation in its
capacity as sole Member as aforesaid.

 

Given under my hand and official seal, this the 19th day of May, 2003.

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as Vice President of Movie Gallery
Licensing, Inc., a Delaware corporation, is signed to the foregoing instrument,
and who is known to me, acknowledged before me that, being informed of the
contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 19th day of May, 2003.

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as Executive Vice President of Movie
Gallery Services, Inc., a

 

10

--------------------------------------------------------------------------------


 

Delaware corporation, is signed to the foregoing instrument, and who is known to
me, acknowledged before me that, being informed of the contents of such
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 19th day of May, 2003.

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF JEFFERSON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that W. Spencer Ragland, whose name as Vice President of SouthTrust
Bank, an Alabama banking corporation, is signed to the foregoing instrument, and
who is known to me, acknowledged before me that, being informed of the contents
of such instrument, he, as such officer and with full authority, executed the
same voluntarily for and as the act of said banking corporation.

 

Given under my hand and official seal, this the 23rd day of June, 2003.

 

[SEAL]

 

 

/s/ Elizabeth Corrigan

 

 

Notary Public

 

My Commission Expires:

January 10, 2005

 

 

11

--------------------------------------------------------------------------------